DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20130105876 A1) in view of Wang et al. (US 2016/0126381 A1, hereinafter Wang)
With regards to claim 1, Hwang discloses a three-dimensional transistor structure, (FIGS. 2-15) comprising: 
a semiconductor substrate (substrate 100) having a surface; (See at least FIG. 4) 
a semiconductor pillar structure (semiconductor pillar 220 of selection structure 200) formed on the semiconductor substrate, the semiconductor pillar having a first dimension (dimension between furthest corners of octagon, see FIG. 2) parallel with the surface of the semiconductor substrate and a second dimension (dimension between furthest sides of octagon, see FIG. 2) parallel with the semiconductor substrate, wherein the first and second dimensions are unequal with one another: (See at least FIG. 2, where, in an octagonal shape, the distance between two furthest corners is greater than the distance between two of the furthest edges)

an electrically conductive gate structure (at least gate selection line 231) surrounding the semiconductor pillar structure and the gate dielectric layer.  (See FIGS. 2 and 4) 
However, while Hwang discloses different dimensions of the pillar, Hwang does not explicitly teach the two different dimensions being perpendicular to each other.
Wang teaches the semiconductor pillar having a first dimension parallel with the surface of the semiconductor substrate and a second dimension parallel with the semiconductor substrate and perpendicular to the first dimension, wherein the first and second dimensions are unequal with one another. (Paragraph [0141]: “According to some embodiments, the shape of the pillars can be circular, oval, rectangle, chevron, hexagon, double-circle, crescent, star, or any shape to optimize absorption and collection efficiency.” Wherein an oval has two dimensions perpendicular with each other that are unequal.  It should be noted that It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv.  In the instant case, the oval shape of Hwang in view of Wang would not perform differently than the device of the current claim.)
It would have been obvious to one of ordinary skill in the art to modify the device of Hwang to have a semiconductor pillar in the shape of an oval as described in Wang, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that manipulating the shape/structure of the pillar allows for an optimization of absorption and collection efficiency (See Paragraph [0141])

With regards to claim 2, Hwang in view of Wang teaches the three-dimensional transistor structure as in claim 1.
Hwang further teaches wherein the semiconductor pillar structure is formed by selective epitaxial growth on the semiconductor substrate.  (Paragraph [0056]: “In example embodiments, each of the semiconductor pillars 220 may include an epitaxial layer grown by using the conductive region 210 or the silicon substrate as a seed layer.”)

With regards to claim 3, Hwang in view of Wang teaches the three-dimensional transistor structure as in claim 1.
Hwang further teaches wherein at least a portion of the semiconductor pillar structure is mono-crystalline.  (Paragraph [0056]: “The semiconductor pillars 220 may have a single-crystal or polycrystalline structure.” Thus, the pillar can be 100% monocrystalline, or single crystal.)

With regards to claim 4, Hwang in view of Wang teaches the three-dimensional transistor structure as in claim 1.
Hwang further teaches wherein the semiconductor pillar structure is at least 80 percent monocrystalline by volume.  (Paragraph [0056]: “The semiconductor pillars 220 may have a single-crystal or polycrystalline structure.” Thus, the pillar can be 100% monocrystalline, or single crystal.)

With regards to claim 5, Hwang in view of Wang teaches the three-dimensional transistor structure as in claim 1.
Hwang further teaches wherein the semiconductor pillar structure is at least 90 percent monocrystalline by volume.  (Paragraph [0056]: “The semiconductor pillars 220 may have a single-crystal or polycrystalline structure.” Thus, the pillar can be 100% monocrystalline, or single crystal.)

With regards to claim 6, Hwang in view of Wang teaches the three-dimensional transistor structure as in claim 1.
Wang further teaches wherein the semiconductor pillar structure has a cross-section parallel with the semiconductor substrate that is rectangular.  With regards to claim 18, Hwang in view of Wang teaches the memory device as in claim 10.
Wang further teaches wherein the semiconductor pillar structure has a cross-section parallel with the semiconductor substrate that is rectangular.  (Paragraph [0141]: “According to some embodiments, the shape of the pillars can be circular, oval, rectangle, chevron, hexagon, double-circle, crescent, star, or any shape to optimize absorption and collection efficiency.” It should be noted that It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv.  In the instant case, the oval shape of Hwang in view of Wang would not perform differently than the device of the current claim.)
It would have been obvious to one of ordinary skill in the art to modify the device of Hwang to have a semiconductor pillar in the shape of a rectangle as described in Wang, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that manipulating the shape/structure of the pillar allows for an optimization of absorption and collection efficiency (See Paragraph [0141])
One of ordinary skill would appreciate that the shape of the device allows for a user to manipulate the properties of the device, such as resistance and power consumption in the device (See Levi Paragraph [0029])

With regards to claim 7, Hwang discloses the three-dimensional transistor structure as in claim 1.
Wang further teaches wherein the semiconductor pillar structure has a cross-section parallel with the semiconductor substrate that is oval.  (Paragraph [0029]: “However, it is contemplated that the contours of the MRAM cell 102 and the pillar 116 can be formed with other shapes, such as elliptical, square-shaped, rectangular, and other polygonal or non-polygonal shapes.” Where an elliptical is an oval shape)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pillar of Hwang to have the elliptical shape as taught in Levi, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the shape of the device allows for a user to manipulate the properties of the device, such as resistance and power consumption in the device (See Levi Paragraph [0029])

With regards to claim 8, Hwang discloses the three-dimensional transistor structure as in claim 1.
However, Hwang does not explicitly teach wherein the semiconductor pillar structure has a cross-section parallel with the semiconductor substrate that is elliptical.  
Wang further teaches wherein the semiconductor pillar structure has a cross-section parallel with the semiconductor substrate that is elliptical.  (Paragraph [0141]: “According to some embodiments, the shape of the pillars can be circular, oval, rectangle, chevron, hexagon, double-circle, crescent, star, or any shape to optimize absorption and collection efficiency” wherein an oval is an ellipse.  It should be noted that It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv.  In the instant case, the oval shape of Hwang in view of Wang would not perform differently than the device of the current claim.)
It would have been obvious to one of ordinary skill in the art to modify the device of Hwang to have a semiconductor pillar in the shape of an oval as described in Wang, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that manipulating the shape/structure of the pillar allows for an optimization of absorption and collection efficiency (See Paragraph [0141])

With regards to claim 9, Hwang in view of Wang teaches the three-dimensional transistor structure as in claim 1.
Hwang further teaches wherein the semiconductor pillar structure has a cross-section parallel with the semiconductor substrate that is an elongated polygon. (See FIG. 2, where the pillars 220 are octagons)

With regards to claim 10, Hwang discloses a memory device, (FIGS. 1-15) comprising: 
a semiconductor substrate (substrate 100) having a surface; 
a semiconductor pillar structure (semiconductor pillar 220 of selection structure 200) formed on the semiconductor substrate, the semiconductor pillar having a first dimension(dimension between furthest corners of octagon, see FIG. 2) parallel with the surface of the semiconductor substrate and a second dimension (dimension between furthest sides of octagon, see FIG. 2) parallel with the semiconductor substrate, wherein the first and second dimensions are unequal with one another: (See at least FIG. 2, where, in an octagonal shape, the distance between two furthest corners is greater than the distance between two of the furthest edges)
a gate dielectric layer (gate dielectric 250) surrounding the semiconductor pillar structure; and 
an electrically conductive gate structure (at least gate selection line 231) surrounding the semiconductor pillar structure and the gate dielectric layer.  (See FIGS. 2 and 4) and 
a memory element (memory element 300, see FIG. 1) electrically connected with the semiconductor pillar structure.  (See FIG. 1)
However, while Hwang discloses different dimensions of the pillar, Hwang does not explicitly teach the two different dimensions being perpendicular to each other.
See MPEP 2144.04 IV. A and In re Gardnerv.  In the instant case, the oval shape of Hwang in view of Wang would not perform differently than the device of the current claim.)
It would have been obvious to one of ordinary skill in the art to modify the device of Hwang to have a semiconductor pillar in the shape of an oval as described in Wang, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that manipulating the shape/structure of the pillar allows for an optimization of absorption and collection efficiency (See Paragraph [0141])

SPINP066- 26 - With regards to claim 11, Hwang in view of Wang teaches the three-dimensional transistor structure as in claim 10.
Hwang further teaches wherein the memory element is a two terminal resistive memory element.  (See FIG. 15 and Paragraph [0091]: “Embodiments of the inventive subject matter are not limited thereto. For example, as shown in FIG. 15, each of the memory elements ME may further include two-terminal rectifying devices…”)

SPINP066- 26 - With regards to claim 12, Hwang in view of Wang teaches the three-dimensional transistor structure as in claim 10.
Hwang further teaches wherein the memory element one of a: 
magnetic tunnel junction; ReRAM; Correlated Electron RAM (CERAM); Conductive Bridge RAM (CBRAM); memristor structure; or Phase Change Material (PCM).  (Paragraph [0005]: “A phase random access memory (PRAM), a magnetic RAM (MRAM) or a resistive RAM (ReRAM) are the next generation memory devices, which are candidates to satisfy the aforementioned technical requirements.”)

SPINP066- 26 - With regards to claim 13, Hwang in view of Wang teaches the three-dimensional transistor structure as in claim 10.
Hwang further teaches further comprising an electrically conductive electrode (selection line 232) disposed between and electrically connecting the memory element and the semiconductor pillar structure.  (see FIGS. 1-2)

SPINP066- 26 - With regards to claim 14, Hwang in view of Wang teaches the three-dimensional transistor structure as in claim 10.
Hwang further teaches wherein the semiconductor pillar structure is epitaxially grown on the surface of the semiconductor substrate.  (Paragraph [0056]: “In example embodiments, each of the semiconductor pillars 220 may include an epitaxial layer grown by using the conductive region 210 or the silicon substrate as a seed layer.”)
 
SPINP066- 26 - With regards to claim 15, Hwang in view of Wang teaches the three-dimensional transistor structure as in claim 10.


SPINP066- 26 - With regards to claim 16, Hwang in view of Wang teaches the three-dimensional transistor structure as in claim 10.
Hwang further teaches wherein the semiconductor pillar structure is at least 80 percent monocrystalline by volume.  (Paragraph [0056]: “The semiconductor pillars 220 may have a single-crystal or polycrystalline structure.” Thus, the pillar can be 100% monocrystalline, or single crystal.)

SPINP066- 26 - With regards to claim 17, Hwang in view of Wang teaches the three-dimensional transistor structure as in claim 10.
Hwang further teaches wherein the semiconductor pillar structure is at least 90 percent monocrystalline by volume.  (Paragraph [0056]: “The semiconductor pillars 220 may have a single-crystal or polycrystalline structure.” Thus, the pillar can be 100% monocrystalline, or single crystal.)

With regards to claim 18, Hwang in view of Wang teaches the memory device as in claim 10.
Wang further teaches wherein the semiconductor pillar structure has a cross-section parallel with the semiconductor substrate that is rectangular.  (Paragraph [0141]: “According to some embodiments, the shape of the pillars can be circular, oval, rectangle, chevron, hexagon, double-circle, crescent, star, or any shape to optimize absorption and collection efficiency.” It should be noted that It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv.  In the instant case, the oval shape of Hwang in view of Wang would not perform differently than the device of the current claim.)
It would have been obvious to one of ordinary skill in the art to modify the device of Hwang to have a semiconductor pillar in the shape of a rectangle as described in Wang, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that manipulating the shape/structure of the pillar allows for an optimization of absorption and collection efficiency (See Paragraph [0141])
One of ordinary skill would appreciate that the shape of the device allows for a user to manipulate the properties of the device, such as resistance and power consumption in the device (See Levi Paragraph [0029])

With regards to claim 19, Hwang in view of Wang teaches the memory device as in claim 10.
Wang further teaches wherein the semiconductor pillar structure has a cross-section parallel with the semiconductor substrate that is oval.  (Paragraph [0141]: “According to some embodiments, the shape of the pillars can be circular, oval, rectangle, chevron, hexagon, double-circle, crescent, star, or any shape to optimize absorption and collection efficiency.” Wherein an oval has two dimensions perpendicular with each other that are unequal.  It should be noted that It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv.  In the instant case, the oval shape of Hwang in view of Wang would not perform differently than the device of the current claim.)
It would have been obvious to one of ordinary skill in the art to modify the device of Hwang to have a semiconductor pillar in the shape of an oval as described in Wang, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that manipulating the shape/structure of the pillar allows for an optimization of absorption and collection efficiency (See Paragraph [0141])

SPINP066- 26 - With regards to claim 20, Hwang in view of Wang teaches the three-dimensional transistor structure as in claim 10.
Hwang further teaches wherein the semiconductor pillar structure has a cross-section parallel with the semiconductor substrate that is an elongated polygon. (See FIG. 2, where the pillars 220 are octagons)

Response to Arguments
Applicant’s arguments, filed 08/13/2021, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hwang and Wang as recited above.  Therefore, claims 1-20 are properly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812